DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it includes multiple recitations of inverters (for example elements 212-214) receiving power from an AC source (for example element 226) and delivering DC power. However, this is the opposite of how an inverter operates. Instead, an inverter receives DC power and delivers AC power. Where applicant acts as his or her own lexicographer to specifically define a term contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-20, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “inverter” is used by the claims to refer to a device that receives AC power and supplies DC power, while the accepted meaning is that an inverter instead receives DC power and supplies AC power. The term is indefinite because the specification does not clearly redefine the term. 
	For examination purposes the term “variable speed inverter” in the claims is presumed to refer to a component configuration capable of providing variable power and the term “fixed inverter” is presumed to refer to a component configuration capable of providing fixed power. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,756,947).
	As to claims 1-2, Chen teaches a control system for an HVAC system, the control system comprising a variable speed configuration including a variable speed drive 80 for providing variable power and a fixed speed configuration for providing fixed power (col. 4, lines 48-59). The system includes switches 103-107 operable to allow either variable or fixed power to be provided to a compressor motor 25, wherein a first controller 100 is in electronic communication with the switches 103-107 to allow one of either variable or fixed power to be provided to the motor.
	Chen is silent regarding a particular controller configuration, and thus does not explicitly teach the controller 100 comprising a processor as claimed. However, Official Notice is taken that a programmable controller comprising a processor is a common and typical feature of an HVAC system that would have been obvious to use in conjunction with the system of Chen for the purpose of providing a convenient and effective controller configuration for the system.
	As to claim 4, Chen teaches the controller 100 determining a load, operating switches 103-107 to provide variable power if the load is below a full load (part load mode in Fig. 3), and operating switches 103-107 to provide fixed power if the load is at the full load (capacity mode/pulldown mode in Fig. 3).
	Chen does not explicitly teach a second controller as claimed. However, it would have been an obvious design choice to modify the reference by having multiple controllers, since applicant has not disclosed that having a particular number of controllers solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well with any number of controllers capable of achieving the required control capabilities.
	As to claim 5, Chen teaches the controller 100 adjusting an amount of power delivered based on the load (col. 6, lines 54-61; col. 7, lines 36-60). 
	As to claims 6-7, Chen teaches most of the limitations of the claim as discussed in the rejections above, and also includes temperature and pressure sensors in communication with the first controller 100 (col. 6, lines 17-38), wherein the controller 100 determines a load based on measurements from the sensors (col. 6, lines 54-61).
	As to claims 8, 10-16, and 19-20, Chen teaches most of the limitations of the claim as discussed in the rejections above, and also includes a compressor 20, a condenser 40, an expansion device 55 and an evaporator 50 as claimed.

Claims 3, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied above, and further in view of Subramaniam (US 10,084,372)
	As to claims 3 and 9, Chen teaches condenser and evaporator fans 44/54, but does not explicitly teach delivering variable and/or fixed power to a fan of the HVAC system. However, Subramaniam teaches providing power to both a compressor and a fan of a system (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Chen to include providing power to a fan as claimed and taught by Subramaniam in order to optimize the capacity control capabilities of the system by providing the capability for fixed and variable control for both the compressor 20 and fans(s) 44/54.
	As to claims 17-18, Chen, as modified, teaches most of the limitations of the claims as discussed in the rejections above, and also teaches that it is known to utilize a second inverter for the fan(s) (Subramaniam, col. 4, lines 44-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763